PER CURIAM.
In this matter, a panel of this court, Judge Bright, dissenting, reversed the judgment of the district court. Whitfield v. The Democratic Party, 890 F.2d 1423 (8th Cir.1989). After rehearing en banc, the judgment is now affirmed by an equally divided court. Judges Bright, Arnold, Bowman, Wollman and Magill vote to affirm the district court. Chief Judge Lay and Judges McMillian, John R. Gibson, Fagg and Beam would reverse. The Clerk of the Court is directed to issue the mandate forthwith.